Chapter 142 of Gen. Laws, in relation to partition fences, enacts (s. 18) that "If the fence in controversy is situate on the line of two towns, the application shall be made to the fence-viewers of the town in which the parties reside; if they reside in different towns, to the fence-viewers of that town in which the applicant does not reside;" and also (s. 15) that "The fence-viewers shall be paid each two dollars per day for his services by the party making the application, who may recover one half thereof of the other party, unless the fence-viewers otherwise apportion the costs; but in case of neglect by such other party to make or repair the part of the fence which he is bound to maintain, the whole costs may be recovered of him."
The facts before us bring this case directly within the statute provisions; and we see no reason, nor has any been assigned, why the judgment ordered at the trial term was not correct.
Exceptions overruled.
SMITH J., did not sit: the others concurred. *Page 233